Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 8/11/2021 is acknowledged.  The traversal is on the ground(s) that the species are not independent and the differences between the species is relatively small that would not present a serious burden.  In response, it is first unclear exactly what applicant means by “not independent”.  If applicant contends that by not independent they are obvious variants then that should be made clear for the record and the restriction will be withdrawn but, then if one species is found not to be allowable the other species likewise also would not be allowable based on applicant’s admission.   Second, the examiner rebuts applicant’s argument that the differences between the species are relatively small.  The species are different in not only structure but also in function.  In regards to species A, since the nut is rotatable the pivot body would simply be a washer where the mating spherical surface would have it classified in F16B 43/02 as with a provision for un-parallel surfaces, whereas the non-rotatable nut with the perpendicular pivot axis provided in species B would have is classified in F16B 13/0808 as a toggle bolt.  And the differences between a washer and a toggle bolt are not relatively small thus presenting a serious burden in both search and examination.
Claims 9, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenzic (US 3,135,154).  Zenzic discloses a pivot nut assembly comprising a pivot body (32) and a nut (20) pivotably are rotatably in the pivot body where any two positions of the pivot would read as a first position and a second position.  The pivot body includes a pocket for the nut with a partial spherical socket wall (36), a guide lip (37), a flange (42) and a pocket for a bolt (the bottom hole where the bolt passes).  The nut includes a partial spherical surface (35) and a drive portion (31) within a pocket (formed within the aperture of the lip).

Claims 1, 3-4, 6-7, 10-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutter (US 788,889).  Cutter discloses a pivot body (e) and a nut body (c) pivotally engaged with the pivot body where the nut body is moveable between a first position (Fig. 2) and a second position (Fig. 3).  The location of the nut in the pivot body defines a pocket; the body has first shoulder (g) and the nut has a second shoulder (at its upper surface) which engage to retain the nut in the first position (pg. 1, ll.96 – pg.2, ll.3); the pivot body incudes a pocket to accommodate a drive portion of the nut (pg.1, ll.74-79) which further defines a guide lip (at the edge of aperture receiving the trunnions d) to retain the nut; the pivot body also includes an oblong opening (f), a pocket for a bolt (a) within the U-shape of the pivot body, and the bottom of the U-shape forms a flange portion.
In regards to claims 16-18, a bolt (a) includes a threaded portion engaged with the pivot nut assembly moveable between an insertion-ready orientation for the pivot nut assembly to freely pass .

Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jutila (US 8,529,176).  Jutila discloses a vehicle part comprising a first component/bolt (25) including a threaded portion (24) connected to the first component engaged with the pivot nut assembly (28) moveable between an insertion-ready orientation for the pivot nut assembly to freely pass thought a hole and a torque-ready orientation where the pivot nut assembly overlaps the opening (paragraph bridging columns 3 and 4).  The pivot nut is moveable to be capable of engaging a component at an oblique angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Church (557,361) is relevant to the disclosure for teaching a spherical nut (8) with a pivot body in a toggle arrangement.  And Junkins (US 2009/0090828) is cited to teach the equivalence of the toggle anchor in a wall and vehicle environments (P.[0015] and [0046]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677